Exhibit 10.45

 

Where denoted by “[***]”, the confidential material contained herein has been
omitted and has been separately filed with the Staff of the Securities and
Exchange Commission.

 

DIRECTV, LLC

 

2012 HOME SERVICES PROVIDER AGREEMENT

 

This Home Services Provider Agreement (including all Exhibits and Schedules
hereto, this “Agreement”) is entered into this fifteenth (15th) day of October,
2012 (the “Effective Date”), between DIRECTV, LLC (formerly DIRECTV, Inc), a
California limited liability company (DIRECTV”), and DirectSat USA, LLC
(“Contractor”).  DIRECTV and Contractor may also be collectively referred to
herein as the “Parties.”

 

RECITALS

 

A.  DIRECTV is a provider of direct broadcast satellite (“DBS”) services to
consumers which include video, audio, data and other programming delivered via
specialized satellite receiving equipment.

 

B.  DIRECTV is also engaged in the business of leasing/providing digital
satellite system equipment consisting of a satellite antenna (including the LNB)
and an integrated receiver/decoder (including a remote control) (“DIRECTV
System”), which is compatible and fully operable with DIRECTV’s DBS services.

 

C.        In addition, Contractor is engaged in the business of installing,
servicing and maintaining various consumer electronic products, including
satellite systems.

 

D.  Previously, DIRECTV and Contractor entered into an agreement whereby
Contractor would perform installation and service work with respect to the
DIRECTV System leased/provided by DIRECTV and perform other services pursuant to
the specific terms of that Home Services Provider Agreement dated May 1, 2011
(the “2011 HSP Agreement”).

 

E.  The Parties desire that the 2011 HSP Agreement be terminated pursuant to the
terms and conditions hereunder and be replaced with this 2012 Home Services
Provider Agreement (the “Agreement”) as of the Effective Date; provided,
however, that all covenants, conditions, rights and obligations of both DIRECTV
and Contractor which, by their terms or nature extend beyond the termination or
expiration of the 2011 HSP Agreement, shall survive its termination until fully
performed.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

AGREEMENT

 

1.  Appointment of Contractor.

 

a.  Authority.  DIRECTV hereby engages Contractor to provide services in the
installation and maintenance of DIRECTV System Hardware (the “Services,” or
“Fulfillment Services” when referring specifically to initial customer
installation services only) as defined herein and as identified in
Exhibit l.a.i.  attached hereto for DIRECTV customers located in areas specified
in Exhibit 1.a.ii., attached hereto, which services shall be performed in
accordance with this Agreement and a Work Order (as defined below) issued by
DlRECTV in connection therewith.  Additional installation and/or maintenance
services for DIRECTV-related products, other products (each such service an
“Additional Service”), shall be individually defined in a separate Statement of
Work, the rates for such Additional Services included, and shall be attached
hereto and incorporated herein as Exhibit 1.a.iii.  Throughout the

 

1

--------------------------------------------------------------------------------


 

Term, this Agreement may be amended by mutual agreement of the parties to
include further Additional Services and such Additional Services shall be
provided by Contractor pursuant to the terms and conditions as shall be set
forth herein (Additional Services shall be referred to as “Services” throughout
this Agreement).  For purposes of this Agreement, a “Work Order” shall mean an
individual order issued by DIRECTV for each Service, or series of Services. 
Each Work Order shall be subject to the terms of this Agreement and the
requirements of each applicable Statement of Work attachment.

 

b.  Limitation.  Nothing herein shall be construed to grant Contractor any right
or authority to sell, solicit or take orders for DIRECTV’s DBS service, or
otherwise act as a sales agent or an agent of DIRECTV, or sell or rent a DIRECTV
System either on its own behalf or on behalf of DIRECTV.

 

c.  Commencement of Work Notwithstanding any other provision herein, Contractor
may perform Services only upon: (i) receipt of a written or electronic Work
Order from DIRECTV or its authorized agent; (ii) receipt of the DIRECTV System
specifically identified by DIRECTV for the DIRECTV customer, or notification
that the DIRECTV customer has received the DIRECTV System; (iii) coordination by
Contractor directly with the DIRECTV customer for the earliest convenient time
to perform the applicable Services in connection with the DIRECTV System and
agreed upon hardware and antenna placement (subsequent to the scheduling of the
appointment window by DIRECTV); and (iv) confirmation by Contractor to DIRECTV
of receipt of the Work Order and scheduled time for provision of applicable
Services.  Under no circumstances, however, shall Contractor delay the provision
of any Services hereunder, or the scheduling of such Services appointment, for
the convenience of Contractor and/or its employees or agents.  Initial
appointment coordination by Contractor with the DIRECTV customer shall also be
used by Contractor to identify any potential line of sight, landlord/tenant or
other issues such that the technician shall be provided with all necessary
equipment or DIRECTV forms in order to be able to properly complete the Work
Order.  Furthermore and in accordance with the Statement of Work and the
Policies and Procedures, as defined in Section 2.f., Contractor shall, on the
morning of the scheduled appointment, contact each applicable DIRECTV customer
with a reminder telephone call regarding the time of the scheduled appointment.

 

d.  Work Orders.  Contractor shall perform and provide the Services hereunder in
accordance with this Agreement, the applicable Work Order issued by DIRECTV or
its authorized agent and the applicable Statement of Work(s) as set forth in
Exhibit 1.a.iii.

 

e.  Reservation of Rights.  Contractor expressly acknowledges and agrees that
all rights in and to the satellite transmission of DIRECTV’s DBS services, the
DIRECTV System and the renting, sale, installation and maintenance of the
DIRECTV System are reserved to DIRECTV and nothing in this Agreement shall be
deemed to restrict in any manner the right or ability of DIRECTV to distribute
its DBS services or the DIRECTV System itself or through other parties, or
provide any Services to DIRECTV customers itself or through any other party.

 

f.  Allocations.  Execution of this Agreement does not constitute or guarantee
that any Work Order(s) will be issued by DIRECTV or its authorized agent. 
DIRECTV may allocate any Work Orders described hereunder among its agents,
retailers and others in any manner it may choose.  Notwithstanding anything in
this Agreement or the attached exhibits to the contrary, Contractor acknowledges
that this Agreement is non-exclusive and that Contractor is not guaranteed any
minimum number of installations or maintenance or other Service Calls on a
per-DMA basis or otherwise.

 

g.  No Separate Business.  This Agreement does not authorize Contractor to
operate any business or provide Services to others for its own account and is
merely a contract for Services to be provided to, and on behalf of, DlRECTV as
ordered by DlRECTV.  In no event shall any non-DIRECTV authorized documents,
advertisements, offers or promotions be provided by Contractor to DIRECTV
customers during the performance of the Services hereunder without prior written
approval by DIRECTV.  Contractor is not required to pay any fees to DIRECTV to
perform hereunder, although fees payable by DIRECTV to Contractor pursuant to
its performance hereunder may be subject to offsets or recoupments as is more
specifically set forth in section 4 of this Agreement.  Contractor acknowledges
and agrees that DIRECTV customers are customers of DIRECTV, not Contractor.

 

2

--------------------------------------------------------------------------------


 

2.  Contractor Administrative Responsibilities.

 

a.  Connectivity.

 

(i) Scheduling/Management System.  Contractor agrees that it will, at
Contractor’s expense, acquire, install and maintain on-line access to DIRECTV’s
technician scheduling and management systems as shall be identified by DIRECTV,
necessary to establish and maintain such on-line access for purposes of
inputting and receiving Work Orders and other information from DIRECTV, as soon
as possible but in no event later than [***] days after DIRECTV makes such
connectivity available to Contractor.  To the extent that Contractor elects to
receive the DIRECTV Work Order data and convert such data into Contractor’s own
order management system, Contractor agrees that all information provided by
DIRECTV with respect to any Work Order shall remain and be visible at the
technician Work Order level; provided, however, that in no event shall any
customer have access to such order management system or shall changes be made to
any Work Order by Contractor without the real-time visibility of DIRECTV. 
DIRECTV shall make available to Contractor a certain number of (i) seat
licenses, including any annual maintenance fee (each an individual “Seat
License”), and (ii) licenses for the use of any approved handheld, web-based
device, (together, the “Scheduling Software”) for the dispatching, and receipt
of, Work Orders to Contractor personnel in the field in order to perform the
Services as set forth within this Agreement; provided, however, that certain
Seat Licenses may be deployed without the deployment and application of any
handheld devices, at the sole discretion of DIRECTV.  Upon the launch of [***],
Contractor shall within a reasonable rollout schedule, as shall be communicated
by DIRECTV, outfit all employee technicians with a laptop computer or other
approved web- based, handheld device capable of receiving, modifying and closing
Work Orders in the field by such employee technician.  All costs related to the
purchase of any such laptop or handheld device, as well as the rules regarding
the use, air-time fees, repair and replacement of such devices shall be set
forth in Exhibit 2.a.(i) to this Agreement.  This initial allocation of
Scheduling Software by DIRECTV to Contractor shall be based on Contractor’s
current pro-rata share of the overall DIRECTV customer base, as is measured by
DIRECTV within the rough geographical boundaries of Contractor’s appointed
DMA(s); provided, however, that DIRECTV, in its sole discretion, shall provide
no less than that amount of Scheduling Software as is reasonably required to
manage the dispatching of Contractor personnel for the performance of the
Services hereunder as of the effective date of this Agreement.  Should
Contractor, at any point during the Term, request additional Scheduling Software
in order to efficiently perform the Services hereunder Contractor shall purchase
(or reimburse DIRECTV), at its sole cost and expense, such additional (or
replacement) Scheduling Software through DIRECTV.  This provision for additional
Software shall govern any such Contractor request should DIRECTV select any
successor system at any point during the Term.  Contractor agrees that it will
comply with the requirements and instructions provided by [***] or successor
vendor and/or DIRECTV in accordance with the use and implementation of such
licenses, software, hardware and equipment provided in connection with
Contractor’s use of the DIRECTV-selected System (or successor system). 
Contractor agrees that it will promptly report the resolution of each Work Order
placed by DIRECTV through the system in accordance with this Agreement and those
guidelines and procedures established by DIRECTV from time to time.  Contractor
acknowledges and agrees that failing to promptly and properly report the
resolution of each Work Order placed by DIRECTV pursuant to the established
business rules and/or policies and procedures shall delay or prevent DIRECTV’s
ability to credit Contractor with the completion of such Services and Contractor
shall not earn Fees for any particular Work Order until properly closed. 
Contractor shall require that each technician, including any Approved
Subcontractor, has the ability to communicate, via cell phone, with both
Contractor’s applicable dispatch office as well as DlRECTV call center
representatives while performing the Services hereunder.

 

(ii) Internet/E-Mail.  Contractor shall establish and maintain an Internet
electronic mail address (a) for purposes of business-to-business communication
between DIRECTV and Contractor and (b) to properly perform the obligations
hereunder.  If DIRECTV reasonably determines

 

3

--------------------------------------------------------------------------------


 

that Contractor’s receipt and/or transmission of data via email as it relates to
this Agreement is hindered as a result of Contractor’s utilization of a
particular internet service provider (“ISP”) (i.e., ISP file size restrictions,
unreasonable traffic load, etc.), Contractor shall be required, within [***]
days of such notification from DIRECTV, to retain a mutually agreeable ISP in
order for Contractor to perform its obligations hereunder.

 

(iii) Training.  Contractor shall maintain internet connectivity required to
receive DIRECTV training, including the technical training virtual classroom as
provided by DIRECTV.

 

b.  Office Space.  Contractor shall provide at its own expense, all office space
and supplies, office overhead (such as telephone, copier and facsimile expense),
labor, skills, tools and other equipment and personnel necessary for it to
perform the Services in a timely manner.  This space shall include room for
computer and networking equipment required to support network training as well
as technician training via the virtual classroom.  Contractor shall
conspicuously display an approved sign at each office reflecting a logo
designated by DIRECTV (in conformance with the DIRECTV Trademark and Style
Guide, as defined in paragraph 21, below).  Contractor shall staff each office
with trained personnel and Contractor shall be available to perform the Services
as requested by DIRECTV in accordance with the terms of this Agreement

 

c.  Personnel; Vehicles; Uniforms.  See Exhibit 2.c.

 

d.  Books, Records and Inspections.  During the term of this Agreement and for a
period of three (3) years thereafter, Contractor agrees that it will keep
accurate and complete books and records regarding its performance of its
obligations under this Agreement (including but not limited to maintaining all
of the DIRECTV -owned, original customer-signed forms such as the Customer
Installation Satisfaction Checklists for each Work Order performed, all DIRECTV
Lease Addendum documents and Landlord approval forms (collectively, the “DIRECTV
Documents”), property damage and bodily injury reports, police reports, ,
DIRECTV System Hardware Bill of Lading documents and documentation verifying
employee background checks) and will make such books and records available by
fax or by physical inspection, or such other means as DIRECTV requests, as soon
as is reasonably possible upon DIRECTV’s request.  Throughout the Term,
Contractor shall file all DIRECTV customer records, including customer
agreements and Work Orders, by date of Services performed and provided, or as
otherwise directed by DIRECTV.  Contractor shall properly store said customer
records pursuant to DIRECTV’s document retention standards for that period of
time as shall be required by DIRECTV.  If DIRECTV determines that certain, dated
customer records no longer need to be maintained at Contractor’s offices,
Contractor agrees that it shall follows DIRECTV’s document destruction
procedures in the disposal of such records; provided, however, that Contractor
shall be allowed to securely maintain identified documents beyond the requested
date of destruction should Contractor believe that such retention is necessary
for legal purposes.  In addition, Contractor shall, pursuant to the DIRECTV
Policies and Procedures, protect DIRECTV-customer data by establishing,
implementing and maintaining: (a) a comprehensive written information security
program reasonably designed to protect the security, confidentiality and
integrity of DIRECTV-customer data (the “Security Program”); and (b) a written
program for combating identity theft in connection with Contractor’s use of
DIRECTV-customer data, either as a component of the Security Program or on a
stand-alone basis (the “Identity Theft Prevention Program”).  The Security
Program and the Identity Theft Prevention Program shall each contain
administrative, technical and physical safeguards appropriate to the
Contractor’s size and complexity, the nature and scope of the use of
DIRECTV-customer data permitted by this Agreement (“Permitted Use”), and the
sensitivity of the DIRECTV-customer data.  In addition, the Identity Theft
Prevention Program must include reasonable policies and procedures for
detecting, preventing and mitigating identity theft in a manner consistent with
the requirements of the Fair and Accurate Credit Transaction Act of 2003 and
rules and regulations adopted thereunder (collectively, “FACTA”), even if FACTA
does not otherwise impose a direct obligation on Contractor.” During the term of
this

 

4

--------------------------------------------------------------------------------


 

Agreement, as well as any extension thereof, and for a period of three (3) years
thereafter, Contractor shall make its offices available at any time during
business hours so that DIRECTV may inspect and otherwise audit the way in which
Contractor is performing the Services both at Contractor’s offices/warehouses
and on customers’ premises as well as to inspect the manner in which DIRECTV
System hardware is being secured.  Such audits by DIRECTV shall include
completed Work Orders as well as work in progress.  In addition, Contractor
shall keep accurate and complete financial records related to its business
obligations under this Agreement.  Such records, to be timely updated monthly
(or quarterly for public companies) shall include an income statement, balance
sheet, cash flow and a rolling 12-month financial plan.  All such records and
all accounting systems with respect thereto shall be made available for
inspection and review by DIRECTV or its representatives upon reasonable notice
to Contractor during normal business hours throughout the Term of this
Agreement.  In the alternative, if Contractor conducts annual audits and can
produce audited financial records along with an independent auditor’s opinion,
DIRECTV- access to such audit results shall be sufficient.  Financial records
provided shall be maintained in accordance with generally accepted accounting
principles.  Contractor shall fully cooperate with DIRECTV in such inspection
and audit.

 

e.  Communications Contact.  Contractor agrees that it will have reasonably
adequate representatives available at all times, seven (7) days a week (8 am to
6 pm local time), for communication with DIRECTV and DIRECTV customers,
including administrative personnel to coordinate with DIRECTV personnel
regarding completion of the scheduling of the Services hereunder.  Specifically,
Contractor shall provide a 1-800 (toll-free) (or local, as applicable) number
that the DIRECTV Customer Service Department may provide to DIRECTV customers
who have a specific question or problem related to such Customer’s installation
or installation appointment attached to a Work Order provided by DIRECTV to
Contractor.  Contractor shall be obligated to reasonably staff to answer such
incoming calls as set forth above.  Attached as Exhibit 2.e.  is a list of
persons whom DIRECTV may call outside of the required business hours to
coordinate the provision of Services.  Contractor will promptly provide an
updated list to DIRECTV whenever the list of persons changes for any reason. 
The designated contact person(s) shall be available on a 24-hour-per-day 7-
day-per-week basis.

 

f.  Policies and Procedures.  In addition to the terms and conditions set forth
herein and in each Work Order, Contractor agrees that it will comply with all
DIRECTV service guidelines and policies and procedures as reasonably determined
by DIRECTV (the “Policies and Procedures” or “P&P”) furnished to Contractor,
which Policies and Procedures may be amended by DIRECTV from time to time in its
reasonable discretion.  Such Policies and Procedures are hereby incorporated
into this Agreement by this reference.  Contractor will ensure that the Policies
and Procedures are quickly disseminated to all Contractor personnel, including
Approved Subcontractors, performing the Services.

 

g.  Representations and Warranties.  Contractor shall not make any warranties or
representations regarding DIRECTV’s programming services or DIRECTV System that
are inconsistent with or more extensive than the warranties and representations
provided by DIRECTV, and/or the DIRECTV System manufacturers.  In no event shall
Contractor offer any DIRECTV customer a Contractor-provided service or
maintenance plan with respect to the DIRECTV system unless DIRECTV has
previously approved, in writing, such an offer by Contractor.

 

3.  Contractor Installation and Service Responsibilities.  See Exhibit 3.

 

5

--------------------------------------------------------------------------------


 

4.  Fees Payable by DIRECTV.

 

a.  Services.  In full consideration for Contractor’s provision of the Services
hereunder, DIRECTV agrees to pay Contractor for such Services as described
below.

 

(i) Fulfillment Services.  For certain Fulfillment Services provided by
Contractor, Contractor shall be entitled to receive payment as set forth in
Exhibit 4.a.(i) (“Rate Matrix”) for proper and successful completion of the
applicable Work Order.

 

(ii) Service Calls.  For the maintenance/Service Calls provided by Contractor to
DIRECTV, Contractor shall be entitled to receive payment as set forth in
Exhibit 4.a.(ii) (“Service Call Payments”).

 

b.  Credits; Refunds.  Notwithstanding anything to the contrary contained
herein, Contractor shall not be entitled to any payment for Fulfillment Services
not completed for any reason, [***].

 

5.  Invoicing and Payment; Disputed Payment Resolution.

 

a.  General.  All installation, maintenance and Service Calls not included in
the payments process as defined below shall be considered disputed payments
(“Disputed Payments”) and shall be submitted by Contractor and paid by DIRECTV
as set forth herein.

 

b.  Payments.  The payments process shall apply only to installation and
services included in the Rate Matrix attached hereto as Exhibit 4.a.(i) and
Exhibit 4.a.(ii) “Service Call Payments,” both of which may be amended by
DIRECTV in its reasonable discretion.  DIRECTV shall pay Contractor on or before
[***] days after the end of the applicable DIRECTV Accounting Period (i.e., the
last day of a given calendar month), provided, however, that no payment shall be
considered to be due and payable until the Services in connection therewith have
been performed and completed by Contractor in accordance with this Agreement. 
Notwithstanding the foregoing, the Hardware Reimbursement Fee shall be paid
weekly by DIRECTV for those new receivers, specifically containing the access
cards previously shipped to Contractor for the fulfillment of Work Orders
hereunder, that activated during the prior reporting period.  In the event of a
deployment of a new receiver that does not activate at the time of installation
by Contractor, exceptions to the activation requirement where payment shall
still be due is set forth in the P&P.  The parties acknowledge and agree that
all other DIRECTV System Components to be reimbursed for by DIRECTV shall be
reimbursed in the aggregate within Contractor’s monthly Fulfillment Payment
(i.e., the Fulfillment rates take into account Contractor’s cost of consumed
receivers, ODUs and LNBs for the particular Work Order type).

 

c.  Disputed Payment Resolution.  Contractor shall have [***] days from receipt
of payment to request a reconciliation of DIRECTV’s payment to Contractor.  All
payments disputed by Contractor must be made in writing as prescribed hereunder
and/or in the established Policies and Procedures.  With respect to any disputes
concerning Contractor’s provision of the Services which are not reflected in
DIRECTV’s system and consequently not paid by DIRECTV, the dispute form/template
must be submitted as prescribed by DIRECTV and/or in the Policies and
Procedures.  All disputed payments must be supported by adequate written
descriptions and supporting documents.  Upon such request, DIRECTV shall have
[***] days from its receipt of notice of a disputed payment to investigate
Contractor’s claim and to respond to Contractor.  In the event that DIRECTV
maintains records needed by Contractor in order to resolve a dispute, DIRECTV
shall provide such documentation to Contractor once at no cost to Contractor. 
Disputes not submitted in accordance with the process herein shall not be
considered by DIRECTV.  DIRECTV shall act in good faith and deal fairly with
Contractor in reviewing any reconciliation requests submitted by Contractor. 
DIRECTV’s decision regarding a reconciliation request shall be final and
determinative.

 

6

--------------------------------------------------------------------------------


 

d.  Overpayments.  Immediately upon discovery by Contractor, or as a result of
DIRECTV’s audit in accordance with Section 2(d) above, of any overpayment,
Contractor shall notify DIRECTV, as applicable, and shall return the excess
amount to DIRECTV as soon as reasonably possible, but in no event longer than
[***] days after discovery, or DIRECTV, at its option, may withhold payment of
monies due to Contractor until such time as any overpayment has been rectified.

 

6.  Subcontractors; Liens.

 

a.  Payment for Services.  Except as otherwise requested in writing by DIRECTV,
Contractor shall not collect any fees, payments or otherwise from DIRECTV
customers in connection with the Services provided and performed in accordance
with this Agreement.

 

b.  Liens.  In no event shall Contractor (a) file, or threaten to file, a lien
or a claim against a DIRECTV customer; (b) encumber in any way the property of a
DIRECTV customer; or (c) in any way seek to secure payment from said DIRECTV
customer in connection with Contractor’s provision of Services hereunder, except
as otherwise permitted by DIRECTV.  In the event of any dispute with DIRECTV
related to the Services provided hereunder, Contractor agrees that it shall seek
recourse only against DIRECTV and Contractor agrees to promptly pay and
discharge any liens, claims or charges filed by or on the behalf of any of its
laborers, Approved Subcontractor(s), material suppliers or any other third party
whom Contractor has engaged related to the provision of the Services hereunder. 
DIRECTV shall have the right to obtain injunctive relief in order to prevent
Contractor from breaching its obligations (or to obtain specific performance to
compel Contractor to perform its obligations) pursuant to this Section.

 

7.  Term.  The term (the “Term”) of this Agreement shall be effective as of the
date written above (the “Effective Date”) and shall continue until October 15,
2016.  The Term will automatically renew thereafter for additional, individual
one-year periods (each such year a “Renewal Term”), unless either Contractor or
DIRECTV gives written notice of termination at least ninety (90) days in advance
of expiration of the then- current Term.  The Agreement shall also be terminable
for “cause” as set forth herein.

 

8.  Early Termination.

 

a.  Without Cause.  Either party may terminate this Agreement for any reason by
giving the other party no less than one hundred and eighty (180) days prior
written notice.

 

b.  With Cause.  Except as stated in Section 8(c) below, in the event that
either Party breaches its duties or obligations hereunder, which breach is not
cured within thirty (30) days after written notice is given by the non-breaching
party to the breaching party specifying the breach in reasonable detail, this
Agreement may be terminated by the non-breaching party immediately upon giving
written notice to the breaching party.

 

c.  Noncurable Breaches.  In the event Contractor commits a noncurable material
breach of this Agreement, then, notwithstanding Section 8(b) above, DIRECTV
shall have the option to terminate this Agreement immediately upon written
notice to Contractor without an opportunity to cure, with no further liability
to Contractor.  A particular noncurable material breach may be deemed to have
occurred, by way of example, and not as any limitation, where Contractor or any
employee, agent or affiliate:

 

(i) has misrepresented the prices, terms, or conditions upon which the
manufacturer’s warranty, extended warranty, installation services or other
products, promotions, or services are being offered by DIRECTV;

 

7

--------------------------------------------------------------------------------


 

(ii) has engaged in signal piracy or theft of satellite signals;

 

(iii) has engaged in or attempted to engage in the sale and distribution of, or
otherwise has used, modified access cards;

 

(iv) has engaged in or attempted to engage in documentable “bait-and-switch”
conversion tactics for services which compete with DIRECTV programming services;

 

(v) has induced or attempted to induce a DIRECTV customer to switch to a service
which competes with DIRECTV’s programming service;

 

(vi) has received a notice of violation of the terms or conditions of any
license or permit required in the conduct of its business and has failed to
correct such violation within the time period specified in such notice;

 

(vii) has knowingly submitted a request for a payment, including any bonus
payment, where one is not properly payable;

 

(vii) has failed at any time to comply with and maintain the insurance
requirements set forth in this Agreement;

 

(viii) has installed or attempted to install, or failed to immediately inform
DIRECTV of, a residential programming package at a commercial customer location;

 

(ix) has changed or attempted to change identification numbers on customer
accounts to falsely obtain any kind of payment;

 

(x) has breached the obligations regarding the use of DIRECTV Confidential
Information as described in Section 23 below, including, but not limited to,
deploying a third party vendor with access to DIRECTV Confidential Information
prior to such third party being approved in writing by DIRECTV;

 

(xi) has breached its obligation to quality inspect those installations related
to Fulfillment Services as set forth in Section 3.b.(viii) more than once in any
twelve (12) month period during the Term; or

 

(xii) has breached its obligations as set forth in Section 10 of this Agreement.

 

9.  Effects of Termination.

 

a.  Upon termination, suspension, or expiration of this Agreement, all rights
and obligations of either party hereunder shall cease without further liability,
effective as of the date of termination, suspension or expiration, unless
otherwise stated in this Agreement and except with respect to liabilities
arising prior to termination of this Agreement.  Contractor agrees, and agrees
to cause its employees, agents and Approved Subcontractors, to return to DIRECTV
within ten (10) days after termination of this Agreement all materials (and all
copies thereof) relating to DIRECTV, including, but not limited to, any and all
price and specification catalogues, all administrative manuals, all sales
literature, and any and all other such materials.  Upon termination of this
Agreement, Contractor agrees that Contractor, its employees, agents and Approved
Subcontractors immediately shall discontinue the

 

8

--------------------------------------------------------------------------------


 

use of any service mark or trademark covered by this Agreement, as well as the
use of any other items involving DIRECTV’s name, such as signs, stationery,
logos, or business cards, and Contractor will not represent itself in any
fashion as a contractor, an agent or representative of DIRECTV.  Upon
termination, suspension or expiration of this Agreement, Contractor agrees that
it and each of its employees, agents and Approved Subcontractors will promptly
return all DIRECTV owned property in their possession to DIRECTV by any delivery
means reasonably requested by DIRECTV, with the cost of returning such property
to be at DIRECTV’s expense.  Because of the difficulty in establishing the
improper use of Customer Information and other DIRECTV Confidential Information,
as defined below, Contractor agrees that for a period of two years after
termination, it shall not, on behalf of any other provider of multi-channel
video service or on its own behalf, solicit any DIRECTV customer for whom
Contractor provided Services in accordance with the terms of this Agreement.

 

b.  If the termination hereof is due to Contractor’s material breach, DIRECTV
may elect to terminate the DIRECTV Sales Agency Agreement, if any exists between
the parties, at its sole discretion.

 

10.  Exclusivity.  Due to the fact that Contractor will have access to Customer
Information and other DIRECTV Confidential Information as defined below, during
the term of this Agreement, Contractor agrees that neither it, nor its parent
entities, subsidiaries or affiliates, shall perform installations or Services
for any other provider or distributor of products/services which compete with
DIRECTV’s programming services or any other DIRECTV product or service, except
as otherwise permitted by DIRECTV.  [***]

 

11.  Other Products.  From time to time, DIRECTV may offer to Contractor the
opportunity to market/promote additional products or services to the DIRECTV
Customer while Contractor is performing the Services within the Customer’s
residence (The DIRECTV Protection Plan, for example).  In the event that
Contractor elects to act as one of DIRECTV’s representatives as it relates to
such products or services, the terms of such arrangement shall be set forth in
Exhibit l , hereto.

 

12.  Defaults and Remedies.  In the event Contractor is in anticipatory breach
of this Agreement or has failed to comply with any material term or provision of
this Agreement, DIRECTV shall have the right at its option to (a) perform or
cause to be performed anyone or more of Contractor’s obligations, in which case,
DIRECTV shall be entitled to obtain from Contractor or deduct from any amount
payable to Contractor, an amount equal to any increased cost incurred by DIRECTV
in performing or obtaining the performance of Contractor’s obligations
hereunder; (b) terminate this Agreement in accordance with Section 8; or
(c) pursue any other remedy available under applicable law.

 

13.  Conformance to All Laws.  DIRECTV and Contractor shall comply with all
applicable federal, state, county and municipal laws, codes, rules, regulations
in the performance of its obligations under this Agreement, including but not
limited to, in the case of Contractor, obtaining all of the necessary licenses
and permits required of Contractor by the municipality and state in which the
work is being performed and complying with the Occupational Safety and Health
Act.

 

14.  Taxes.

 

[***]

 

15.  Insurance.  From and after the date of this Agreement:

 

a.  Coverage.  Contractor shall obtain and maintain insurance, as provided by a
licensed insurer

 

9

--------------------------------------------------------------------------------


 

with a Best’s rating of [***] or better, with coverage and limits as follows:

 

(i) Contractor shall carry a policy (or policies) of Workers Compensation
Insurance covering Contractor’s employees in each jurisdiction in which
Contractor is performing work pursuant to this Agreement.  Each such policy
shall be on a form approved for use in each state in which work is being
performed and shall provide, at a minimum, statutory Workers’ Compensation
coverage and Employer’s Liability Insurance at limits of not less than $[***]
per employee per accident for Bodily Injury by Accident, $[***] per employee per
occupational disease and $[***] for all occupational diseases.  If Contractor
shall be performing work pursuant to this Agreement in a state known as a
“Monopolistic” state, or if Contractor has qualified in any state as a
self-insurer, the Employers’ Liability coverage for that state may be attached
either to another Workers’ Compensation policy or to the Commercial General
Liability coverage.

 

(ii) Commercial General Liability Insurance covering Operations and Premises
Liability; Independent Contractors; Completed Operations; Product Liability;
Contractual Liability; Personal Injury; Property Damage caused by explosion,
collapse and underground damage; and Broad-Form Property Damage.  The limits of
such liability insurance shall be no less than $[***] per occurrence.

 

(iii) Comprehensive Automobile Liability Insurance covering all owned, hired and
non-owned vehicles, including the loading or unloading thereof, with limits of
no less than $[***] combined single limit for bodily injury and/or property
damage.

 

(iv) All Risk Commercial Property Insurance issued on a replacement cost basis,
in an amount sufficient to cover all DlRECTV -owned property in the care,
custody, and control of Contractor, if any.  The policy must name DlRECTV as the
loss payee.

 

(v) Umbrella or Excess Liability Insurance covering the items set forth in
(i) (insofar as it relates to Employer’s Liability Insurance), (ii) and
(iii) above with a policy limit of not less than $[***].

 

b.  Companies.  All such insurance shall be carried in companies reasonably
satisfactory to DlRECTV and licensed to do business in the jurisdiction where
the obligations of Contractor under this Agreement are to be performed, and the
liability policies shall be primary coverage and shall name DlRECTV, its
subsidiaries, employees and affiliates as additional insured’s.

 

c.  Commencement of Work.  Contractor shall likewise not allow any subcontractor
to commence work until subcontractor has obtained the same insurance coverage
required of Contractor hereunder; provided, however, that subcontractors shall
not be required to carry umbrella or blanket insurance policies.

 

d.  Cancellation.  Each policy shall provide that it will not be canceled,
non-renewed or materially amended except after [***] days advance written notice
to DIRECTV, mailed to the address indicated herein, and the policy, policy
endorsements or certificates of insurance shall so state.

 

e.  Evidence of Insurance.  Contractor shall provide certificates evidencing
coverage as listed above prior to commencement of work, and at every annual
renewal of the policies, for the duration of this Agreement.  All certificates
shall name DlRECTV as an additional insured as respects

 

10

--------------------------------------------------------------------------------


 

commercial general liability, automobile liability, and umbrella or excess
liability insurance.  Endorsements to the policies naming DIRECTV as additional
insured will be provided by Contractor upon request.  Contractor will endeavor
to obtain waivers of subrogation in favor of DIRECTV from its insurers.

 

16.  Amendment.  DIRECTV retains the right to change (i) both the Rate Matrix
and Service Call Payments schedule pursuant to Section 5.b., above, (ii) the
Performance Standards as set forth in Exhibit 3.e.(v), and (iii) zip codes
associated with the DMAs or partial DMAs listed in Exhibit l.a.ii., from time to
time in its reasonable discretion, as its business needs dictate, provided that
reasonable, prior written notice shall be provided to Contractor.  Subject to
the exclusions set forth in the previous sentence, this Agreement may only be
modified or supplemented by written agreement by both parties.  Modifications
include, but are not limited to, changes to Contractor’s business entity,
including name, ownership and/or legal organizational formation/structure.

 

17.  Assignment.  As this is an agreement for personal services, Contractor may
not assign its rights and obligations under this Agreement without the written
consent of DIRECTV.  Any purported assignment by Contractor to a third party in
violation of this Section shall be void effective as of the date the attempted
assignment was made, and DIRECTV shall have the right immediately to terminate
this Agreement upon notice of such attempted assignment without consent. 
DIRECTV, in its sole discretion, may assign its rights and obligations under
this Agreement at any time for any purpose.

 

18.  Indemnification.  [***]

 

19.  Independent Contractor.  Contractor is an independent contractor authorized
during the term hereof to perform and provide Services to DIRECTV.  Except as
otherwise expressly provided herein, Contractor shall have full control over the
methods, techniques, sequences, and procedures of the Services to be provided
hereunder.  This Agreement is intended to create an independent contractor
relationship between the parties for purposes of federal, state and local law,
including the Internal Revenue Code of 1986, as amended.  Without limitation,
Contractor agrees to provide DIRECTV with a completed “Request for Taxpayer
Identification Number and Certification” in which the applicable taxpayer
identification number is identified.  Because Contractor and Contractor’s
employees and subcontractors are not employees, franchisees, agents or otherwise
of DIRECTV, Contractor and its employees and subcontractors are not entitled to
any benefits to which DIRECTV employees may be entitled under DIRECTV policies
or as otherwise required by law, including workers’ compensation or unemployment
compensation benefits.  DIRECTV will not withhold any taxes from any amounts
payable to Contractor under this Agreement and will not make any FICA or other
contributions on behalf of or for the benefit of Contractor, its employees and
subcontractors.  Contractor will be solely responsible for the payment of all
state, federal and local taxes on amounts payable to Contractor under this
Agreement.  Contractor shall indemnify DIRECTV for any claims relating to such
payments.

 

20.  Employee Hiring Limitation.  [***]

 

21.  Service Marks and Trademarks.  DIRECTV hereby grants, and Contractor hereby
accepts, the non-exclusive right to use the service marks or trademarks of
DIRECTV (the “DlRECTV Marks”) solely in connection with the provision of
Services during the Term.  Contractor agrees that (i) it shall use the DIRECTV
Marks solely in connection with the provision of Services during the Term, and
in accordance with all of the terms and conditions set forth herein, (ii) the
DIRECTV Marks shall be exhibited and displayed in the exact form provided by
DIRECTV, (iii) it shall not make or permit the making of any copies of the
DIRECTV Marks, in whole or in part except as reasonably required for the

 

11

--------------------------------------------------------------------------------


 

purposes herein specified, (iv) it shall not have the right to authorize others,
with the exception of Contractor’s affiliates, subsidiaries and agents, to use
the DIRECTV Marks (and then only subject to the restrictions set forth herein),
(v) its use of the DIRECTV Marks shall include all standard proprietary notices
prescribed by DIRECTV, if any, and (vi) its use of the DIRECTV Marks shall
conform to quality standards which are provided by DIRECTV.  All right, title
and interest in and to the DIRECTV Marks, including all associated goodwill
shall remain vested in DIRECTV subject to the rights of use granted in this
Agreement.  Contractor will not use any service marks or trademarks of DIRECTV
(“DIRECTV Marks”) or of any network or programmer included in the DIRECTV
programming services, without the specific prior written consent of DIRECTV. 
Any unauthorized use of such marks by Contractor, or any use not in compliance
with any rules or procedures regarding the use of such marks, shall constitute
an infringement of the rights of DIRECTV or of its network suppliers. 
Contractor shall be authorized to use the DIRECTV Marks in accordance with the
terms hereof and in accordance with the terms of the trademark and logo
guidelines provided by DIRECTV (the “DIRECTV Trademark and Style Guide”). 
Notwithstanding any provision of this Agreement, Contractor’s rights in the
DIRECTV Marks shall be limited to those rights set forth here.  Contractor shall
indemnify and hold DIRECTV harmless from and against any and all costs, expenses
(including reasonable attorneys’ fees) and liabilities resulting from a breach
of this Section.  A breach of this Section shall be deemed a material breach of
this Agreement.

 

22.  Notices.  All notices required hereunder shall be in writing and shall be
deemed given when personally delivered, when telecopied (with confirmation
receipt) if also sent via U.S.  first class mail, upon delivery by an overnight
courier service, or upon the date of receipt when sent by certified mail, return
receipt requested, to the following address or to such other address a party may
hereafter designate in writing:

 

 

If to DIRECTV: DIRECTV, LLC

 

 

 

 

Vice President, Field Operations

 

 

161 Inverness Dr.  W

 

 

Englewood, CO 80112

 

 

 

with copies to: 1) Senior Vice President, Field Operations

 

 

DIRECTV, LLC

 

 

161 Inverness Dr.  W

 

 

Englewood, CO 80112

 

 

Fax: (303) 712-4976

 

 

 

2) Legal Dept. DIRECTV,

 

LLC

 

161 Inverness Dr.  W Englewood,

 

Colorado 80112

 

 

 

 

Fax: (303) 712-4947

 

 

 

If to Contractor: SEE EXHIBIT 2.e.

 

12

--------------------------------------------------------------------------------


 

23.  Proprietary Information and Confidentiality.

 

a.  Definition.  Contractor, its employees, agents and Approved Subcontractors,
in carrying out their duties, will have access to certain trade secrets,
marketing data, Customer Information as well as certain knowledge concerning the
business affairs of DIRECTV, including the terms of this Agreement (collectively
“DIRECTV Confidential Information”).

 

b.  Restricted Use.  Neither Contractor, its employees, agents nor Approved
Subcontractors may use any DIRECTV Confidential Information for any reason
whatsoever (other than to perform this Agreement), including, but not limited
to, for its own benefit or for the benefit of a third party or to interfere, or
cause interference with DIRECTV and DIRECTV’s customers.  Contractor shall
ensure that DIRECTV Confidential Information is protected with at least the same
degree of care Contractor uses to protect its own information of like nature,
but no less than a reasonable degree of care, taking into account the
competitive nature of the information.  Contractor specifically agrees that all
materials (and all copies thereof) relating to DIRECTV, including, but not
limited to, all price and specification catalogues, lists of all former and
current DIRECTV customers or prospect lists supplied by DIRECTV or generated by
Contractor during the course of this Agreement, all administrative manuals, all
sales literature, and any and all other information or data related to DIRECTV’s
programming services, are the exclusive property of DIRECTV and are to be used
by Contractor, its employees, agents and subcontractors solely in the
performance of their obligations and duties as described herein, and that such
lists and other data are to be returned to DIRECTV immediately upon termination
of this Agreement.  In addition, to the extent that DIRECTV Confidential
Information, per DIRECTV’s instruction, becomes obsolete or outdated, such
documentation is to be destroyed pursuant to Paragraph 2.d., above, subject to
Contractor’s right to maintain the documentation beyond this date as set forth
in paragraph 2.d., above.

 

c.  Confidentiality Agreements.  Contractor agrees that it will require its
employees, agents and Approved Subcontractors to sign an agreement that protects
DIRECTV at least to the same degree as set forth in this Section before any
activity in support of this Agreement is undertaken by such employee, agent or
Approved Subcontractor.

 

d.  No Obligation of Confidentiality.  For purposes of this Section, DIRECTV
Confidential Information shall not include information: (i) which becomes
generally available to the public through no wrongful act of Contractor; (ii) is
already lawfully in the possession of Contractor and not subject to an existing
agreement of confidentiality; (iii) is furnished to Contractor by a third party
free from any duty of confidentiality to DIRECTV; or (iv) is disclosed pursuant
to the binding order of a government agency or a court so long as Contractor
provides notice to DIRECTV prior to any such disclosure and uses reasonable
efforts to obtain confidential treatment for the information.

 

e.  Irreparable Damage.  Contractor acknowledges and agrees that DIRECTV would
be irreparably damaged if Contractor breached any part of this Section and that
DIRECTV may take any action, including seeking injunctive relief, to prevent
Contractor’s prospective breach or continuing breach of this Section.

 

f.  Material Consideration.  Contractor acknowledges and agrees that
Contractor’s and its employees’, agents’ and subcontractors’ compliance with
this confidentiality Section is a material consideration to DIRECTV in entering
into this Agreement and the relationship hereby created.

 

13

--------------------------------------------------------------------------------


 

24.  Limitations on Damages.  CONTRACTOR AND DIRECTV AGREE THAT THERE WILL NOT
BE ANY LIABILITY TO THE OTHER FOR ANY LOST PROFITS, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

25.  Miscellaneous Provisions.

 

a.  Reservation of Rights.  All rights not specifically granted to Contractor in
this Agreement are expressly reserved to DIRECTV.

 

b.  Authority to Execute.  Each party represents to the other that the person
executing this Agreement on such party’s behalf has the right, power and
authority to enter into this Agreement and to perform such party’s obligations
under this Agreement and that such execution is binding upon such party.

 

c.  Waiver.  Any failure to insist on the strict performance of any term or
condition of this Agreement: (i) shall not be deemed a waiver of such term or
condition unless the waiver is reduced to writing and signed by the parties; and
(ii) shall not act as a waiver of the right to insist upon strict performance of
that term or condition in the future.

 

d.  Integration.  This writing represents the entire agreement and understanding
of the Parties with respect to the subject matter hereof and supersedes all
previous agreements with respect to the same; it may not be altered or amended,
except by an agreement in writing signed by the Parties.  Notwithstanding the
foregoing, nothing herein shall be construed to supersede or otherwise affect
the Parties’ rights and obligations under the Sales Agency Agreement between the
Parties.

 

e.  Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard to any conflict of law principles.

 

f.  Jurisdiction and Venue.  In the event of any legal action involving this
Agreement, the parties agree that exclusive venue shall be where DIRECTV’s
corporate headquarters is located.  With respect to all disputes under this
Agreement, Contractor submits itself to the exclusive personal jurisdiction of
the federal and state courts of the State of California.

 

g.  Headings.  The headings of paragraphs in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

 

h.  No Inference Against Author.  No provision of this Agreement shall be
interpreted against any party because such party or its legal representative
drafted such provisions.

 

i.  Severability.  If any part of any provision of this Agreement is invalid or
unenforceable under applicable law, the provision shall be ineffective only to
the extent of such invalidity or unenforceability without in any way affecting
the remaining parts of the provision or this Agreement.

 

j.  Binding Effect.  This Agreement is binding upon the parties hereto, and
their respective executors, administrators, heirs, assigns, and successors in
interest.

 

k.  Attorney Fees.  In the event of any legal dispute between the parties, the
prevailing party shall be entitled to all costs and expenses, including expert
witness fees and reasonable attorneys’ fees, at trial and at any appeal
therefrom.

 

14

--------------------------------------------------------------------------------


 

1.  Remedies.  Subject to the limitations of Section 24, no remedy conferred by
any specific provision of this Agreement is intended to be exclusive of any
other remedy available to the parties under this Agreement or at law or in
equity, whether by statute, rule or otherwise.

 

m.  Defined Terms.  Any defined terms used in the Exhibits to this Agreement
shall have the meanings given to them in this Agreement.

 

n.  Counterpart Signatures.  This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same instrument.

 

o.  Survival of Terms.  The rights and obligations which, by their terms or
nature, extend beyond the termination or expiration of this Agreement, shall
survive any expiration or termination of this Agreement.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the duly authorized representatives of the Parties hereto
have caused this Agreement to be executed as of the day and year first written
above.

 

 

CONTRACTOR

DIRECTV, LLC

 

 

 

 

By:

/s/ Dan Yannantuono

 

By:

/s/ David W. Baker

 

Name: Dan Yannantuono

Name: David W. Baker

Title:Chief Executive Officer

Title: Senior Vice President

 

16

--------------------------------------------------------------------------------


 

EXHIBIT 1.a.i. 

 

SERVICES/FULFILLMENT SERVICES

 

Fulfillment Services

 

[***]

 

Service Work

 

[***]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT 1.a.n.

 

FULFILLMENT SERVICE

DMAS

(Pursuant to Contractor’s Authorization under Section l(a) of the Agreement)

 

[***]

 

18

--------------------------------------------------------------------------------


 

EXHIBIT 1.a.iii - Statement of Work

 

Residential Statement of Work

 

DIRECTV residential installations include all of the following:

 

[***]

 

Commercial Statement of Work

 

See Service Provider Standard Professional Installation Guide (SPIG) and/or
Commercial SOW P&P

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.a.(i)

Handheld Devices

 

[***]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.c.

 

PERSONNEL.  VEHICLES AND UNIFORMS

 

[***]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.e.

 

CONTRACTOR CONTACT LIST

 

(To be filled in by Contractor)

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 

Phone

 

 

 

 

 

Fax

 

 

 

 

 

Email

 

 

 

 

 

Designated contact person: 24/7

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

Number

    Email

 

22

--------------------------------------------------------------------------------


 

EXHIBIT 3..

 

CONTRACTOR INSTALLATION & SERVICE RESPONSIBILITIES

 

[***]

 

23

--------------------------------------------------------------------------------


 

EXHIBIT3.d.

 

DROP MATERIALS; TOOLS

 

REQUIRED MATERIALS TO PERFORM EACH WORK ORDER

(subject to change from time to time)

 

See the Service Provider Installation Guide (“SPIG”) and/or the P&P MINIMUM
TOOLS REQUIRED TO PERFORM EACH WORK ORDER See the Service Provider Installation
Guide (“SPIG”) and/or the P&P

 

ADDITIONAL TOOLS RECOMMENDED TO PERFORM EACH WORK ORDER

 

See the Service Provider Installation Guide (“SPIG”) and/or the P&P

 

24

--------------------------------------------------------------------------------


 

EXHIBIT 3.e.(v)

 

PERFORMANCE STANDARDS: CHARGEBACKS and PERFORMANCE INCENTIVES

 

[***]

 

25

--------------------------------------------------------------------------------


 

EXHIBIT 3.g.

 

INSTALLATION / SERVICE SATISFACTION CHECKLIST

 

Please see current Checklist form in the P &P

 

26

--------------------------------------------------------------------------------


 

EXHIBIT 3.i.

 

SALE OF DIRECTV SYSTEMS AND COMPONENTS TO CONTRACTOR

 

[***]

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.a.(i)

 

RATE MATRIX

 

[***

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.a.(ii)

 

 SERVICE CALL PAYMENTS

 

[***]

 

--------------------------------------------------------------------------------


 

EXHIBIT

 

Marketing of DIRECTV Products to Customers

 

THE DIRECTV PROTECTION PLAN

 

[***]

 

51

--------------------------------------------------------------------------------


 

EXHIBIT 11.1

 

ODU Recovery Program

 

[***]

 

--------------------------------------------------------------------------------